DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/02/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “strain gauge” recited in Claim 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2-3, 10 & 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 2, the recitation “the energy harvesting device of claim 1, wherein the first hinge comprises an elastic material to store energy to produce a motion by catapulting in a forward direction at a threshold point” is vague and indefinite. Claim 1 recites the components of a harvesting device. Moreover, Claim 2 does not describe any operation. Therefore, as recited, it is not clear how an elastic material “stores energy”. Perhaps “catapulting” an elastic member would produce energy. However, “catapulting” of an elastic member does not store energy.
Regarding Claim 3, the recitation “the energy harvesting device of claim 2, wherein the first hinge comprises protrusions to prevent deflections of the first hinge in one or more directions” is vague and indefinite. Claim 3 depends on Claim 2 where claim 2 recites “elastic members”. An elastic member would appear to “deflect” when catapulting. As recited, it appears that claim 3 appears to contradict claim 2.
Regarding Claim 10, the recitation “wherein the energy harvesting device is to rotate to power: a sensor for one or more of a hand pump, an oil rig, or a train strut; and a wireless module” is vague and indefinite. Claim 1 or Claim 10 describes how the energy harvesting device produces power. Therefore, as recited, it is not clear how the harvesting device would power a sensor and a wireless module for a hand pump, oil rig or a train strut.
Regarding Claim 17, the recitation “wherein the oscillation rotational structure is one or more of a: a handle of a hand pump; an arm of an oil rig; or a train strut” is vague and indefinite. Claim 17 depends on Claim 11. The harvesting device as recited in Claim 11 recites a hub structure comprising arms with hinges and weights. Claim 17 does not provide any details how the hub structure comprising arms with hinges and weights from Claim 11 is coupled/connected to the oscillation rotational structure of a handle of a hand pump; an arm of an oil rig; or a train strut. 
PRIOR ART WILL BE APPLIED AS BEST UNDERTSTOOD BY THE EXAMINER.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 6-9, 11, 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hunter (US 2018/0076701).
Regarding Claim 1, Hunter disclose an energy harvesting device [electric motor] (Claim 1) comprising: 
a hub structure [530] configured to rotate [as shown in FIGs 6A-6F] about an axis [hub assembly defining a rotational axis] (FIG. 5A-5B, Claim 1); 
a first arm [520] (FIG. 5A-5B) comprising: 
a first hinge [535a] connecting a first proximal end of the first arm [left side end of 520] to the hub structure [530] (FIG. 5A-5B, ¶ [0045]); 
a first weight [570a] coupled to a first distal end of the first arm [right side end of 520] (FIG. 5A-5B, ¶ [0045]); and 
a second arm [515] (FIG. 5A-5B) comprising: 
a second hinge [535b] connecting a second proximal end of the second arm [right side end of 515] to the hub structure [530] (FIG. 5A-5B, ¶ [0045]); and 
a second weight [570b] coupled to a second distal end of the second arm [left side end of 515] (FIG. 5A-5B, ¶ [0045]).
Regarding Claim 4, Hunter disclose the energy harvesting device of claim 1 [see rej. Claim 1], 
wherein the first hinge [535a] comprises a pin [“D”] to rotationally couple the first arm [520] to the hub structure [530] (FIG. 5A-5B).
Regarding Claim 6, Hunter disclose the energy harvesting device of claim 1 [see rej. Claim 1], 
wherein the hub structure [530], the first arm [520], and the second arm [515] are integral to each other [520, 515 & 530 are shown as “integral” to each other”] (FIG. 5A-5B).
Regarding Claim 7, Hunter disclose the energy harvesting device of claim 1 [see rej. Claim 1], 
wherein the first arm [520] comprises a backstop [539a, 539b] proximate to the first hinge [535a] to contact the hub structure [530] (FIG. 5A-5B shows 539a, 539b “proximate” to 535a in contact to 530).
Regarding Claim 8, Hunter disclose the energy harvesting device of claim 1 [see rej. Claim 1],
comprising a plurality of arms, wherein the plurality of arms comprises the first arm [520] and the second arm [515], and wherein each arm of the plurality of arms is equally spaced around the hub structure [530] (FIG. 5A-5B shows 520 & 515 “equally spaced around the hub structure”).
Regarding Claim 9, Hunter disclose the energy harvesting device of claim 1 [see rej. Claim 1],
wherein the hub structure [530] forms a recess [“recess” for 539a & 539b] to receive at least a portion of the first arm [520] (FIG. 5A-5B).
Regarding Claim 11, Hunter disclose a system (FIG. 5A-5B) comprising: 
an energy harvesting device [electric motor] (Claim 1) comprising: 
a hub structure [530] comprising a central portion [“central portion” from 535c] configured to rotationally couple to an oscillation rotational structure along a first axis of rotation [a hub assembly defining a rotational axis] (FIG. 5A-5B, Claim 1), 
wherein the oscillation rotational structure to perform oscillating rotational motion [by 515 & 520] (FIG. 5A-5B & ¶ [0048]); 
a first arm [520] (FIG. 5A-5B) comprising: 
a first hinge [535a] connecting a first proximal end of the first arm [520] to the hub structure [530] (FIG. 5A-5B, also refer to rejected Claim 1); 
a first weight [570a] coupled to a first distal end of the first arm [520] (FIG. 5A-5B, also refer to rejected Claim 1); and 
a second arm [515] comprising: 
a second hinge [535b] connecting a second proximal end of the second arm [515] to the hub structure [530] (FIG. 5A-5B, also refer to rejected Claim 1); and 
a second weight [570b] coupled to a second distal end of the second arm [515] (FIG. 5A-5B, also refer to rejected Claim 1).
Regarding Claim 15, Hunter disclose the system of claim 11 [see rej. Claim 13], 
wherein the energy harvesting device is to rotate around the first axis of rotation, wherein the oscillation rotational structure is to perform the oscillating rotational motion relative to a second axis of rotation that is parallel to the first axis of rotation [as shown in FIG. 6A-6F].
Regarding Claim 16, Hunter disclose the system of claim 11 [see rej. Claim 11], 
wherein the first arm [520] and the second arm [515] are coupled to an outside perimeter of the hub structure [530], and wherein the first hinge [535a] and the second hinge [535b] are to prevent the first arm [520] and the second arm [515] from deflecting from being normal to the first axis of rotation (FIG. 5A-5B).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Root (US 2020/0130435).
Regarding Claim 18, Root disclose a method comprising: 
receiving, by a processing device [201], energy generated by a rotation of an energy harvesting device [harvesting system] rotating responsive to an oscillating rotational motion of an oscillation rotational structure [In example embodiments, electrical power may be generated continuously by the wheel-end power generator whenever an associated wheel-end is rotating] (FIG. 2, 8, ¶ [0067-0069]); 
receiving, by the processing device [201], sensor data from a sensor [200] coupled to the oscillation rotational structure [control system 108 in accordance with principles of inventive concepts that may employ an energy harvester 100] (FIG. 2, ¶ [0067]); and
causing, by the processing device [201], the sensor data [“sensor data” from 200] to be transmitted via a wireless module [297] (FIG. 2, ¶ [0067]).
Regarding Claim 19, Root disclose the method of claim 18 [see rej. Claim 18], 
wherein: 
the energy harvesting device rotates about an axis of a hub structure [720] of the energy harvesting device responsive to the oscillating rotational motion of the oscillation rotational structure [In example embodiments, electrical power may be generated continuously by the wheel-end power generator whenever an associated wheel-end is rotating] (FIG. 2, 8, ¶ [0067-0069]); 
a shaft [715] comprises a first distal end [left end of 715] coupled to the hub structure [720] at the axis of the hub structure and a second distal end [right side of 715] coupled to an energy generator [714] (FIG. 8); and 
the shaft drives the energy generator responsive to the rotation of the energy harvesting device [In example embodiments the inertial power generator includes a quasi-stationary element (also referred to herein as a stationary element) in the form of a weighted pendulum, which is supported by a shaft along a central axis of the system and is free to rotate thereabout.] (¶ [0060]).
Regarding Claim 20, Root disclose the method of claim 19 [see rej. Claim 19], wherein: 
responsive to the shaft driving the energy generator, the energy generator generates the energy; and the energy is stored in a battery coupled to the processing device [In example embodiments power generator 212 includes an electrical generator 213 and electrical storage 207 (also referred to herein, simply, as a “battery”), used to power electrical system 216. In example embodiments, electrical generator 213 is coaxial with a system support shaft, with the generator's stator 205 coupled to the system support (thereby rotating with the rotational portion of the system)] (¶ [0077]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter (US 2018/0076701) according to Claim 1 and in further view of Root (US 2020/0130435).
Regarding Claim 12, Hunter disclose the system of claim 11 [see rej. Claim 11],
Hunter is not explicit to disclose further comprising: 
an energy generator coupled to the energy harvesting device; and 
a battery coupled to the energy generator, wherein the battery is to be charged by the energy generator responsive to rotation of the energy harvesting device.
	Root disclose:
an energy generator [102] coupled to the energy harvesting device [100] (FIG. 1, ¶ [0055]; In example embodiments monitor, analysis, and control system 108 includes energy harvester 100, which, in turn, includes generator 102, transmission system 112, storage system 116, and actuator system 122.); and 
a battery [120] coupled to the energy generator [102], wherein the battery [102] is to be charged by the energy generator [102] responsive to rotation of the energy harvesting device [100] (FIG. 1, ¶ [0058]; Electrical storage element 120 may be a battery, capacitor, or other element for storing electrical energy provided by generator 102).
Root’s disclose “an energy harvesting system is attachable to the wheel-end of a wheeled vehicle” (Abstract). One of ordinary skilled in the art would recognize that Root’s “harvesting device system” can be coupled to Hunter’s wheels as shown in Hunter’s FIG’s 8, 13-14, 23, 25A-25C as an addition of Hunter’s “harvesting device”.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to incorporate Root’s “harvesting device” into Hunter’s “harvesting device”. One would be motivated to do so to create power and store power by the modified “harvesting device” when the vehicle is being operated.

Regarding Claim 13, Hunter in view of Root disclose the system of claim 12 [see rej. Claim 12],
Root disclose further comprising: 
a sensor [918, 912] to provide sensor data (FIG. 2); 
a wireless module [297] to be powered by the battery [207] (FIG. 2, ¶ [0077]; In example embodiments power generator 212 includes an electrical generator 213 and electrical storage 207 (also referred to herein, simply, as a “battery”), used to power electrical system 216); and 
a processing device [201] to receive the sensor data [“sensor data” from 200] and to transmit the sensor data via the wireless module [297] (FIG. 2, ¶ [0079]; Controller 201 may obtain data from a variety of sensors 200 and operate upon the data for a variety of analytical, control, storage, and transmission functions, as will be described in greater detail below).
It would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to incorporate Root’s sensor(s), wireless module and processing devices as disclosed by Root into Hunter’s “harvesting device”. One would be motivated to do so to monitor the overall status of the harvesting device.
Regarding Claim 14, Hunter in view of Root disclose the system of claim 13 [see rej. Claim 13], 
Root disclose wherein one or more of: the sensor is an accelerometer [Sensors 912 provide readings on tire pressure, tire temperature, motion (e.g., three-dimensional accelerometer)] (¶ [0117]); 
the sensor data comprises oscillation rotational measurements [the electrical power is used by the system to sense, analyze and control wheel-end systems and variables. With the wheel-end system rotating at an appropriate speed, within a predetermined range] (¶ [0075]); 
the sensor is a strain gauge; OR the sensor data is to be used to perform structural health monitoring (Claim 19).
It would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to incorporate Root’s sensor(s) as disclosed by Root into Hunter’s “harvesting device”. One would be motivated to do so to monitor the overall status of the harvesting device.
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jackson (US 4562775) discloses Claim 10 & 17 and most of the limitations of Claim 1 & 11.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ORTEGA whose telephone number is (469)295-9083. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.











/JOSEPH ORTEGA/Examiner, Art Unit 2832